Title: To Benjamin Franklin from William Jackson, 5 July 1781
From: Jackson, William
To: Franklin, Benjamin


Sir,
Amsterdam July 5 1781
Lest Your Excellency should not have already answered the letters which I did myself the honor to address you on the 2nd. instant—I must beg leave, in addition to the arguments therein enforced, (which I hope have of themselves proved sufficiently urgent) to remark to your Excellency that the detention of the Ship is attended with a very considerable expence—that the delay arising therefrom in retarding the supplies so pressingly wanted in America, at this time, is of so injurious a nature to the common interest as to demand your immediate assent to my request of repealing those orders to Messrs. Fiseaux & Co. which prevents them from delivering the money which Colonel Laurens, after every exertion, on his part, obtained from the Court of France for the express and stipulated purpose of its being sent to America, by the conveyance of Commodore Gillon’s vessel, to reanimate the credit of the Continental currency—and for the transportation of which, by Mr. Necker’s order, from France to Holland, a very considerable expence has been incurred to the Continent— It is impossible as well as improper to express every thing by letter—and an intermittent fever (the effect of my last jaunt) will not permit me to take a second journey to Passÿ or Versailles but as the ultimatum to this transaction, should your Excellency refuse to withdraw your order to Mr. Fiseaux—in that case I must apply elsewhere—produce Colonel Laurens’s instructions to me— his dispatches to Congress—and solicit the interference of Court to remove this unexpected obstacle to the completion of their intentions, and Colonel Laurens’s public arrangements—. Such a journey I am sensible, in the present situation of my health, will injure me exceedingly—but I am resolved to renounce every private consideration, and to sacrifice all personal convenience to the due discharge of my public trust, which I will not resign but by the express command of those who conferred it— The daily enhancement of expence to the United States from these difficulties is worthy the attention of those whose duty it is to œconomize the public money—and to whom the common-weal is entrusted—without deranging the special department of another.
I have the honor to be Your Excellency’s most obedt. humble Servant,
W Jackson
 
Notation: W Jackson. July 5. 1781
